468 F.2d 198
Nicanor P. PENALOSA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 72-1197.
United States Court of Appeals,Ninth Circuit.
Oct. 5, 1972.

Bernard Cooper, Los Angeles, Cal., for petitioner.
William D. Keller, U. S. Atty., John E. Nordin, Frederick M. Brosio, Jr., Asst. U. S. Attys., Los Angeles, Cal., Stephen Suffin, Atty., I&NS, San Francisco, Cal., Joseph Surreck, Atty., I&NS, San Pedro, Cal., George K. Rosenberg, Dist. Director, I&NS, Los Angeles, Cal., for respondent.
Before KOELSCH, HUFSTEDLER, and GOODWIN, Circuit Judges.
PER CURIAM:


1
Petition to review a decision of the Board of Immigration Appeals affirming the Special Inquiry Officer's determination that petitioner is deportable and should be denied permission to depart voluntarily from the United States at his own expense in lieu of deportation.  Section 244(e), Immigration and Nationality Act of 1952, 8 U.S.C. Sec. 1254(e).


2
The sole question is whether the denial of the requested relief constituted an abuse of discretion.1  The answer is plainly "no." The record indicates, and the Special Inquiry Officer specifically found, that petitioner, at various times during his sojourn in this country, made material misrepresentations of fact to the immigration authorities with respect to matters relevant to his continuing visitorial status.  Fernandez-Gonzalez v. I. N. S., 347 F.2d 737 (7th Cir. 1965).


3
Affirmed. The mandate will issue forthwith.



1
 That petitioner may have recently initiated some other proceeding before the Immigration Service is irrelevant to the issue on this appeal.  Armstrong v. I. N. C., 445 F.2d 1395 (9th Cir. 1971)